Exhibit 10.6

 

EXECUTION VERSION

 

 

GUARANTY

 

by

 

PENNYMAC MORTGAGE
INVESTMENT TRUST, as guarantor

 

Dated as of December 19, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1

DEFINED TERMS

2

 

 

 

2

GUARANTY

2

 

 

 

3

RIGHT OF SET-OFF

3

 

 

 

4

SUBROGATION

3

 

 

 

5

AMENDMENTS, ETC.

3

 

 

 

6

GUARANTY ABSOLUTE AND UNCONDITIONAL

4

 

 

 

7

REINSTATEMENT

5

 

 

 

8

PAYMENTS

5

 

 

 

9

EVENT OF DEFAULT

5

 

 

 

10

SEVERABILITY

5

 

 

 

11

HEADINGS

6

 

 

 

12

NO WAIVER; CUMULATIVE REMEDIES

6

 

 

 

13

WAIVERS AND AMENDMENTS; SUCCESSORS AND ASSIGNS; GOVERNING LAW

6

 

 

 

14

NOTICES

6

 

 

 

15

GOVERNING LAW; JURISDICTION; WAIVERS

6

 

 

 

16

INTEGRATION; COUNTERPARTS

7

 

 

 

17

THIRD PARTY BENEFICIARIES

7

 

 

 

18

ACKNOWLEDGMENTS

7

 

i

--------------------------------------------------------------------------------


 

GUARANTY

 

This GUARANTY, dated as of December 19, 2016 (as may be amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”), is made
by PENNYMAC MORTGAGE INVESTMENT TRUST, a real estate investment trust organized
under the laws of the State of Maryland (the “Guarantor”), in favor of PENNYMAC
LOAN SERVICES, LLC (“PLS”), a limited liability company organized under the laws
of the State of Delaware (the “Buyer”).

 

RECITALS

 

WHEREAS, pursuant to the Master Repurchase Agreement, dated as of December 19,
2016 (as may be amended, restated, supplemented or otherwise modified from time
to time, the “PMH Repurchase Agreement”), among PennyMac Holdings, LLC (“PMH” or
the “Seller”), the Guarantor and the Buyer, dated as of December 19, 2016, the
Buyer has agreed from time to time to enter into Transactions with the Seller. 
It is a condition precedent to the obligation of the Buyer to enter into
Transactions with the Seller under the PMH Repurchase Agreement that the
Guarantor shall have executed and delivered this Guaranty to the Buyer;

 

WHEREAS, as a condition precedent to entering into the PMH Repurchase Agreement,
the Guarantor is required to execute and deliver this Guaranty;

 

WHEREAS, the Guarantor will receive a benefit, either directly or indirectly
from the Seller for entering into this Guaranty;

 

WHEREAS, PMH and PNMAC GMSR ISSUER TRUST, a statutory trust organized under the
laws of the State of Delaware (the “Issuer”) entered into that certain
Subordination, Acknowledgement and Pledge Agreement, dated as of December 19,
2016 (the “PMH Subordination Agreement”);

 

WHEREAS, pursuant to the Master Repurchase Agreement, dated as of December 19,
2016, among PLS, as the seller, the Issuer, as the buyer, and Private National
Mortgage Acceptance Company, LLC, as the guarantor, PLS has sold to the Issuer
all of its right, title and interest in, to and under the Purchased MSR Excess
Spread PC; and

 

WHEREAS, pursuant to the Base Indenture, dated as of December 19, 2016, among
the Issuer, as issuer, the Buyer, as servicer and as administrator, Citibank,
N.A., as indenture trustee (in such capacity, the “Indenture Trustee”),
calculation agent, paying agent and securities intermediary, Credit Suisse First
Boston Mortgage Capital LLC, as administrative agent, and Pentalpha Surveillance
LLC, as credit manager (together with all schedules and exhibits thereto, as may
be amended, restated, supplemented or otherwise modified from time to time, the
“Base Indenture,” and collectively with each supplement to the Base Indenture
executed and delivered in conjunction with the issuance of the related Series of
Notes, including the schedules and exhibits thereto, the “Indenture”), the
Issuer will grant to the Indenture Trustee for the benefit and security of the
holders of the notes issued under the Indenture (the “Noteholders”) and the
Indenture Trustee, in its individual capacity (the Noteholder and the Indenture
Trustee, together, the “Secured Parties”), a security interest in all its right,
title and interest in and to the PMH Repurchase Agreement and this Guaranty, as
assignee of PLS.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the PMH Repurchase Agreement and to enter into Transactions
thereunder, the Guarantor hereby agrees with the Buyer, as follows:

 

1.                                      Defined Terms.  (a) Unless otherwise
defined herein, terms which are defined in the PMH Repurchase Agreement and used
herein are so used as so defined.

 

(b)                                 For purposes of this Guaranty, “Obligations”
shall mean all obligations and liabilities of the Seller to the Buyer, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, or out of or in
connection with the PMH Repurchase Agreement and any other PMH Documents and any
other document made, delivered or given in connection therewith or herewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Buyer that are required to be paid by the Seller
pursuant to the terms of the PMH Documents and costs of enforcement of this
Guaranty reasonably incurred) or otherwise.

 

2.                                      Guaranty.   (a)  The Guarantor hereby
unconditionally and irrevocably guarantees to the Buyer the prompt and complete
payment and performance by the Seller when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations.

 

(b)                                 The Guarantor further agrees to pay any and
all expenses (including, without limitation, all fees and disbursements of
counsel) which may be paid or incurred by the Buyer in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, the Guarantor under this Guaranty.  This Guaranty shall
remain in full force and effect until the later of (i) the termination of the
PMH Repurchase Agreement and (ii) the Obligations are paid in full,
notwithstanding that from time to time prior thereto the Seller may be free from
any Obligations.

 

(c)                                  No payment or payments made by the Seller
or any other Person or received or collected by the Buyer from the Seller or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Guarantor hereunder which shall,
notwithstanding any such payment or payments, remain liable for the amount of
the outstanding Obligations until the outstanding Obligations are paid in full.

 

(d)                                 The Guarantor agrees that whenever, at any
time, or from time to time, the Guarantor shall make any payment to the Buyer on
account of the Guarantor’s liability hereunder, the Guarantor will notify the
Buyer in writing that such payment is made under this Guaranty for such purpose.

 

2

--------------------------------------------------------------------------------


 

3.                                      Right of Set-off. The Buyer is hereby
irrevocably authorized at any time and from time to time without notice to the
Guarantor, any such notice being hereby waived by the Guarantor, to set-off and
appropriate and apply any and all monies and other property of the Guarantor,
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Buyer of any Affiliate thereof to or
for the credit or the account of the Guarantor, or any part thereof in such
amounts as the Buyer may elect, on account of the Obligations and liabilities of
the Guarantor hereunder and claims of every nature and description of the Buyer
against the Guarantor, in any currency, whether arising hereunder, under the PMH
Repurchase Agreement or otherwise, as the Buyer may elect, whether or not the
Buyer has made any demand for payment and although such Obligations and
liabilities and claims may be contingent or unmatured.  The Buyer shall notify
the Guarantor promptly of any such set-off and the application made by the
Buyer, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Buyer under this
paragraph are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Buyer may have.

 

4.                                      Subrogation.  Notwithstanding any
payment or payments made by the Guarantor hereunder or any set-off or
application of funds of the Guarantor by the Buyer, the Guarantor shall not be
entitled to be subrogated to any of the rights of the Buyer against the Seller
or any other guarantor or any collateral security or guarantee or right of
offset held by the Buyer for the payment of the Obligations, nor shall the
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Seller or any other guarantor in respect of payments made by the Guarantor
hereunder, until all amounts owing to the Buyer by the Seller on account of the
Obligations are paid in full and the PMH Repurchase Agreement is terminated.  If
any amount shall be paid to the Guarantor on account of such subrogation rights
at any time when all of the Obligations shall not have been paid in full, such
amounts shall be held by the Guarantor for the benefit of the Buyer, segregated
from other funds of the Guarantor, and shall, forthwith upon receipt by the
Guarantor, be turned over to the Buyer in the exact form received by the
Guarantor (duly indorsed by the Guarantor to the Buyer, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Buyer may determine.

 

5.                                      Amendments, etc. with Respect to the
Obligations.  The Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against the Guarantor, and without
notice to or further assent by the Guarantor, any demand for payment of any of
the Obligations made by the Buyer may be rescinded by the Buyer, and any of the
Obligations continued, and the Obligations, or the liability of any other party
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Buyer, and the PMH Repurchase Agreement, and the
other PMH Documents and any other document in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, pursuant to
its terms and as the Buyer may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Buyer
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released.  The Buyer shall have no obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Guaranty or any property subject thereto.  When making any demand hereunder
against the Guarantor, the Buyer may, but shall be under no obligation to, make
a similar demand on the

 

3

--------------------------------------------------------------------------------


 

Seller and any failure by the Buyer to make any such demand or to collect any
payments from the Seller or any release of the Seller shall not relieve the
Guarantor of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Buyer against the Guarantor.  For the purposes hereof “demand” shall
include, but is not limited to, the commencement and continuance of any legal
proceedings.

 

6.                                      Guaranty Absolute and Unconditional. 
(a) The Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by the
Buyer upon this Guaranty or acceptance of this Guaranty; the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived in reliance upon this
Guaranty; and all dealings between the Seller or the Guarantor, on the one hand,
and the Buyer, on the other, shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guaranty.  The Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Seller or the Guaranty with respect to the
Obligations.  This Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (i) the validity or
enforceability of the PMH Repurchase Agreement, the other PMH Documents, any of
the Obligations or any collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the Buyer,
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Seller
against the Buyer, or (iii) any other circumstance whatsoever (with or without
notice to or knowledge of the Seller or the Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the Seller
for the Obligations, or of the  Guarantor under this Guaranty, in bankruptcy or
in any other instance.  When pursuing its rights and remedies hereunder against
the Guarantor, the Buyer may, but shall be under no obligation, to pursue such
rights and remedies that they may have against the Seller or any other Person or
against any collateral security or guarantee for the Obligations or any right of
offset with respect thereto, and any failure by the Buyer to pursue such other
rights or remedies or to collect any payments from the Seller or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Seller or any such
other Person or any such collateral security, guarantee or right of offset,
shall not relieve the Guarantor of any liability hereunder, and shall not impair
or affect the rights and remedies, whether express, implied or available as a
matter of law, of the Buyer against the Guarantor.  This Guaranty shall remain
in full force and effect and be binding in accordance with and to the extent of
its terms upon the Guarantor and their successors and assigns thereof, and shall
inure to the benefit of the Buyer, and successors, endorsees, transferees and
assigns, until all the Obligations and the obligations of the Guarantor under
this Guaranty shall have been satisfied by payment in full, notwithstanding that
from time to time during the term of the PMH Repurchase Agreement the Seller may
be free from any Obligations.

 

(b)                                 Without limiting the generality of the
foregoing, the Guarantor hereby agrees, acknowledges, and represents and
warrants to the Buyer as follows:

 

(i)                    The Guarantor hereby waives any defense arising by reason
of, and any and all right to assert against the Buyer any claim or defense based
upon, an election of remedies by the Buyer which in any manner impairs, affects,
reduces, releases, destroys and/or extinguishes the Guarantor’s (x) subrogation
rights, (y) rights to proceed against the Seller or any other guarantor for
reimbursement or contribution, and/or (z) any other rights of the Guarantor to
proceed against the Seller, against any other guarantor, or against any other
person or security.

 

4

--------------------------------------------------------------------------------


 

(ii)                 The Guarantor is presently informed of the financial
condition of the Seller and of all other circumstances which diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations.  The
Guarantor hereby covenants that it will make its own investigation and will
continue to keep itself informed of the Seller’s financial condition, the status
of other guarantors, if any, of all other circumstances which bear upon the risk
of nonpayment and that it will continue to rely upon sources other than the
Buyer for such information and will not rely upon the Buyer for any such
information.  Absent a written request for such information by the Guarantor to
the Buyer, the Guarantor hereby waives its right, if any, to require the Buyer
to disclose to the Guarantor any information which the Buyer may now or
hereafter acquire concerning such condition or circumstances including, but not
limited to, the release of or revocation by any other guarantor.

 

(iii)              The Guarantor has independently reviewed the PMH Repurchase
Agreement and related agreements and has made an independent determination as to
the validity and enforceability thereof, and in executing and delivering this
Guaranty to the Buyer, the Guarantor is not in any manner relying upon the
validity, and/or enforceability, and/or attachment, and/or perfection of any
Liens or security interests of any kind or nature granted by the Seller or any
other guarantor to the Buyer, now or at any time and from time to time in the
future.

 

7.                                      Reinstatement.  This Guaranty shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Buyer upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Seller or upon or as a result
of the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Seller or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

8.                                      Payments.  The Guarantor hereby agrees
that the Obligations will be paid to the Buyer without set-off or counterclaim
in U.S. Dollars.

 

9.                                      Event of Default.  If an Event of
Default under the PMH Repurchase Agreement shall have occurred and be
continuing, the Guarantor agrees that, as between the Guarantor and the Buyer,
the Obligations may be declared to be due in accordance with the terms of the
PMH Repurchase Agreement for purposes of this Guaranty notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any such
declaration as against the Seller and that, in the event of any such declaration
(or attempted declaration), such Obligations shall forthwith become due by the
Guarantor for purposes of this Guaranty.

 

10.                               Severability.  Any provision of this Guaranty
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

5

--------------------------------------------------------------------------------


 

11.                               Headings.  The paragraph headings used in this
Guaranty are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

12.                               No Waiver; Cumulative Remedies.  The Buyer
shall not by any act (except by a written instrument pursuant to Section 13
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof.  No failure
to exercise, nor any delay in exercising, on the part of the Buyer, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Buyer of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Buyer
would otherwise have on any future occasion.  The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.

 

13.                               Waivers and Amendments; Successors and
Assigns; Governing Law.  None of the terms or provisions of this Guaranty may be
waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Guarantor and the Buyer, provided that any provision
of this Guaranty may be waived by the Buyer in a letter or agreement executed by
the Buyer or by facsimile or electronic transmission from the Buyer to the
Guarantor.  This Guaranty shall be binding upon the personal representatives,
successors and assigns of the Guarantor and shall inure to the benefit of the
Buyer and its successors and assigns.

 

14.                               Notices.  Notices delivered in connection with
this Guaranty shall be given in accordance with Section 10.04 of the PMH
Repurchase Agreement.

 

15.                               Governing Law; Jurisdiction; Waivers.

 

(a)                                 THIS GUARANTY AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS GUARANTY, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

(b)                                 THE GUARANTOR SUBMITS ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY, OR FOR

 

6

--------------------------------------------------------------------------------


 

RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(c)                                  THE GUARANTOR CONSENTS THAT ANY SUCH ACTION
OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW,
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(d)                                 THE GUARANTOR AGREES THAT SERVICE OF PROCESS
IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH HEREIN OR AT SUCH OTHER ADDRESS OF
WHICH EACH OTHER PARTY HERETO SHALL HAVE BEEN NOTIFIED IN WRITING, EXCEPT THAT
WITH RESPECT TO THE INDENTURE TRUSTEE, CALCULATION AGENT, PAYING AGENT AND
SECURITIES INTERMEDIARY, SERVICE OF PROCESS MAY ONLY BE MADE AS REQUIRED BY
APPLICABLE LAW;

 

(e)                                  THE GUARANTOR AGREES THAT NOTHING HEREIN
SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND

 

(f)                                   THE GUARANTOR WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

16.                               Integration; Counterparts.  This Guaranty
represents the agreement of the Guarantor with respect to the subject matter
hereof, and there are no promises or representations by the Buyer relative to
the subject matter hereof not reflected herein.  This Guaranty may be executed
in any number of counterparts, each of which so executed will be deemed to be an
original, but all such counterparts will together constitute but one and the
same instrument.  Delivery of an executed counterpart of a signature page to
this Guaranty by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Guaranty.

 

17.                               Third Party Beneficiaries.  Each of the
Secured Parties and the Administrative Agent shall be a third party beneficiary
of this Guaranty and shall be entitled to enforce the Guarantor’s Obligations
hereunder to the same extent as if it was a signatory hereto.

 

18.                               Acknowledgments.  The Guarantor hereby
acknowledges that:

 

7

--------------------------------------------------------------------------------


 

(a)                                 The Guarantor has been advised by counsel in
the negotiation, execution and delivery of this Guaranty and the other PMH
Documents;

 

(b)                                 The Buyer does not have any fiduciary
relationship to the Guarantor, the Guarantor does not have any fiduciary
relationship to the Buyer and the relationship between the Buyer and the
Guarantor is solely that of surety and creditor;

 

(c)                                  no joint venture exists between the Buyer
and the Guarantor or among the Buyer, the Seller and the Guarantor;

 

(d)                                 this Guaranty is “a security agreement or
arrangement or other credit enhancement” that is “related to” and provided “in
connection with” the PMH Repurchase Agreement and each Transaction thereunder
and is within the meaning of Sections 101(38A)(A) and 741(7)(A)(xi) of the
Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et seq., as amended (the
“Bankruptcy Code”), and is therefore, to the extent of damages in connection
with the PMH Repurchase Agreement, measured in accordance with Section 562 of
the Bankruptcy Code, (i) a “securities contract” as that term is defined in
Section 741(7)(A)(xi) of the Bankruptcy Code and (ii) a “master netting
agreement” as that term is defined in Section 101(38A) of the Bankruptcy Code;
and

 

(e)                                  The Buyer’s right to cause the termination,
liquidation or acceleration of, or to offset or net termination values, payment
amounts or other transfer obligations arising under or in connection with the
PMH Repurchase Agreement and this Guaranty is in each case a contractual right
to cause the termination, liquidation or acceleration of, or to offset or net
termination values, payment amounts or other transfer obligations arising under
or in connection with this Guaranty as described in Sections 362(b)(6),
362(b)(27), 555 and/or 561 of the Bankruptcy Code.

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

 

PENNYMAC MORTGAGE INVESTMENT

 

TRUST, as Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------